Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 1 of 11 PageID #: 343




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 1:20-cr-49-TWP-DLP-1

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MARK ANTHONY CARTER                                     (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 2 of 11 PageID #: 344




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )   Case No. 1:20-cr-00049-TWP-DLP
                                                        )
 MARK ANTHONY CARTER,                                   )
                                                        )
                              Defendant.                )

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        This matter is before the Court on pro se Defendant Mark Anthony Carter's ("Mr. Carter")

 Motion seeking compassionate release under § 603 of the First Step Act of 2018, which is codified

 at 18 U.S.C. § 3582(c)(1)(A). (Dkt. 72.) Mr. Carter seeks immediate release from incarceration

 because of the Coronavirus pandemic. Id. For the reasons explained below, his motion is denied.

                                       I.   BACKGROUND

        In May 2020, Mr. Carter was charged by Superseding Indictment with: Count One:

 distributing 50 grams or more of a mixture or substance containing a detectable amount of

 methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and Count Two:

 possessing with intent to distribute 500 grams or more of a mixture or substance containing a

 detectable amount of methamphetamine. (Dkt. 34.) On July 28, 2020, he pled guilty to Count

 Two (Dkt. 50). On August 7, 2020, the Government dismissed Count One, and the Court sentenced

 Mr. Carter to 215 months of imprisonment and 5 years of supervised release. (Dkt. 60.) Mr. Carter

 appealed his conviction and sentence on August 12, 2020. (Dkt. 62.) That appeal remains pending.

 See United States v. Carter, No. 20-2520 (7th Cir.).




                                                 2
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 3 of 11 PageID #: 345




         Mr. Carter is 52 years old. He is currently incarcerated at the Federal Correctional

 Institution in Terre Haute, Indiana ("FCI Terre Haute"). As of December 3, 2020, the Bureau of

 Prisons ("BOP") reports that 175 inmates and 21 staff members at FCI Terre Haute have active

 cases of COVID-19; it also reports that 171 inmates at FCI Terre Haute have recovered from

 COVID-19 and that one inmate at FCI Terre Haute has died from the virus.

 https://www.bop.gov/coronavirus/ (last visited Dec. 3, 2020). Mr. Carter represents that he has

 served 10 months of his sentence. (Dkt. 72 at 2.) The BOP gives his projected release date as

 April 22, 2035.

         On November 23, 2020, Mr. Carter filed a pro se motion for compassionate release. (Dkt.

 72.) That Motion is currently before the Court. 1

                                             II.     DISCUSSION

          Mr. Carter seeks immediate release based on "extraordinary and compelling reasons" as

 set forth in 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. 72.) Mr. Carter contends that the current outbreak

 of COVID-19 at FCI Terre Haute supports his immediate release. Id. at 7. He notes that he faces

 increased risk from COVID-19 because he is an older, African-American man with underlying

 health conditions (including diabetes, high cholesterol, high blood pressure, and obesity). Id. He

  explains that he tested positive for COVID-19 on October 4, 2020, which puts him at a high risk

 for reinfection. Id. He contends that the BOP has failed to protect him by mishandling the COVID-

 19 pandemic, thereby placing him in danger. Id.




 1
  The Court concludes that it does not require a response from the Government to resolve the issues presented by Mr.
 Carter's motion.

                                                         3
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 4 of 11 PageID #: 346




 A.       Effect of Pending Appeal

          Before addressing the merits of Mr. Carter's Motion for compassionate release, the Court

 addresses a threshold issue: the effect of his pending appeal on this Motion. "Ordinarily, the filing

 of a timely notice of appeal from a final judgment ousts the district court of jurisdiction to proceed

 further in the case except in aid of appeal." United States v. Ellison, 557 F.2d 128, 132 (7th Cir.

 1977); see also United States v. McHugh, 528 F.3d 538, 540 (7th Cir. 2008) ("a district court may

 not interfere with this court's jurisdiction by amending a decision that is under appellate review").

 This general rule is, however, subject to "the exception that a district court may consider such

 matters as authorized by statute or rule." Ellison, 557 F.2d at 132. One such rule is Federal Rule

 of Criminal Procedure 37(a), which provides:

          If a timely motion is made for relief that the court lacks authority to grant because
          of an appeal that has been docketed and is pending, the court may:

          (1) defer considering the motion;

          (2) deny the motion; or

          (3) state either that it would grant the motion if the court of appeals remands for
          that purpose or that the motion raises a substantial issue.

 The rule does not define "substantial issue," but the Committee Notes to the 2011 Amendment

 state:

          Often it will be wise for the district court to determine whether in fact it would grant
          the motion if the court of appeals remands for that purpose. But a motion may
          present complex issues that require extensive litigation and that may either be
          mooted or be presented in a different context by decision of the issues raised on
          appeal. In such circumstances, the district court may prefer to state that the motion
          raises a substantial issue, and to state the reasons why it prefers to decide only if
          the court of appeals agrees that it would be useful to decide the motion before
          decision of the pending appeal.




                                                     4
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 5 of 11 PageID #: 347




 Fed. R. Crim. P. 37 (Committee Notes to 2011 Amendment).

          If the district court states that it would grant the motion or that the motion raises a

 substantial issue, the movant must promptly notify the circuit clerk. Fed. R. App. P. 12.1(a). The

 court of appeals may then remand for further proceedings. Fed. R. App. P. 12.1(b).

          Rule 37(a) gives this Court jurisdiction to deny Mr. Carter's Motion on the merits. Cf.

 Ellison, 557 F.2d at 132 (concluding that, by expressly prohibiting district courts from granting

 motions for new trial during the pendency of a direct appeal, Fed. R. Crim. P. 33, by negative

 implication, authorizes district courts to entertain such motions and deny them without seeking

 leave from the court of appeals); see also United States v. Martin, No. 18-CR-834-7 (PAE), 2020

 WL 1819961, at *2 (S.D.N.Y. Apr. 10, 2020) (collecting cases and explaining that, under Second

 Circuit precedent, district courts may deny, but not grant motions over which they lack jurisdiction

 due to a pending appeal); United States v. Elmer, No. 1:17-cr-113-JRS-TAB-1, Dkt. 258 at 4–6

 (S.D. Ind. Sept. 10, 2020) (concluding that Rule 37(a) gave the court jurisdiction to deny

 defendant's motion for compassionate release on the merits while his direct appeal was pending).

 For the reasons explained in Part B, below, the Court concludes that Mr. Carter's Motion would

 be denied on the merits even if he had not filed his direct appeal. Thus, the Court exercises its

 discretion to deny the motion under Rule 37(a)(2). 2

 B.       Merits of Compassionate Release Motion

          The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence



 2
   As explained, the Court concludes that Rule 37(a)(2) gives it jurisdiction to deny Mr. Carter's motion for
 compassionate release on the merits. In the event the Seventh Circuit determines that this Court lacks jurisdiction to
 deny the motion without permission, the Court states that this Order should be understood as an indicative ruling under
 Rule 37(a)(3) that finds that the Court would deny Mr. Carter's motion if the Seventh Circuit were to remand the case
 for further proceedings.

                                                           5
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 6 of 11 PageID #: 348




 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons could file

 a motion for a reduction based on "extraordinary and compelling reasons." Now, a defendant is

 also permitted to file such a motion after exhausting administrative remedies. See First Step Act

 of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the statute

 states:

           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully exhausted all administrative rights to
           appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
           or the lapse of 30 days from the receipt of such a request by the warden of the
           defendant's facility, whichever is earlier,[3] may reduce the term of imprisonment
           (and may impose a term of probation or supervised release with or without
           conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to the
           extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction; or

           (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
           pursuant to a sentence imposed under section 3559(c), for the offense or offenses
           for which the defendant is currently imprisoned, and a determination has been made
           by the Director of the Bureau of Prisons that the defendant is not a danger to the
           safety of any other person or the community, as provided under section 3142(g);

           and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

           Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of

 the defendant alone shall not be considered an extraordinary and compelling reason." Id. Before



 3
  Mr. Carter represents that he submitted a request for relief to his warden on September 7, 2020, more than 30 days
 ago. (Dkt. 72 at 3.)

                                                         6
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 7 of 11 PageID #: 349




 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a

 catchall provision for "extraordinary and compelling reason[s] other than, or in combination with,

 the reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the

 Bureau of Prisons." Id., Application Note 1(D).

        The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP.    Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C.

 § 3582(c)(1)(A), the court may reduce a term of imprisonment . . . "). It has not been updated since



                                                   7
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 8 of 11 PageID #: 350




 the First Step Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a

 result, the Sentencing Commission has not yet issued a policy statement "applicable" to motions

 filed by prisoners. United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

 2020).      And,      in   the     absence      of    an       applicable    policy     statement,      the portion

 of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable policy statements

 issued    by    the    Sentencing       Commission" does          not    curtail    a   district    court    judge's

 discretion. Id. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's discretion

 without being conclusive. Id. As to motions brought under the "catchall" provision in Subsection

 (D), district judges should give the Director of the BOP's analysis substantial weight (if he has

 provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Carter does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 provide him with an extraordinary and compelling reason warranting release. (See generally Dkt.

 72.) Instead, he asks the Court to exercise its broad discretion to find an extraordinary and

 compelling reason warranting release in this case. Id. The Court declines to do so. 4




 4
  Mr. Carter represents that his warden did not respond to his administrative request for relief. (Dkt. 72 at 3.) Thus,
 under the analysis directed by the Seventh Circuit's decision in Gunn, the BOP has not offered an analysis of Mr.
 Carter's case to which the Court must give substantial weight.

                                                            8
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 9 of 11 PageID #: 351




        The risk that Mr. Carter presently faces from the COVID-19 pandemic is not an

 extraordinary and compelling reason to release him. Mr. Carter professes to have medical

 conditions (including obesity and diabetes) that put him at an increased risk of experiencing severe

 symptoms if he contracts COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last visited Dec. 3, 2020). But Mr. Carter

 contracted COVID-19 about two months ago. He does not declare to be suffering from any lasting

 effects from the virus—or even that he ever experienced any symptoms at all. Thus, he has not

 shown extraordinary and compelling reasons warranting a sentence reduction. See, e.g., United

 States v. Weatherspoon, No. 2:11-cr-9-JMS-CMM-07, Dkt. 894 (S.D. Ind. July 7, 2020) (finding

 no extraordinary and compelling reason where defendant had conditions putting him at risk for

 severe COVID-19 symptoms and had been hospitalized after testing positive for COVID-19, but

 had since recovered); United States v. Wyatt, No. 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind.

 Sept. 3, 2020) (finding no extraordinary and compelling reason where defendant had conditions

 putting him at risk for severe COVID-19 symptoms and had tested positive for COVID-19 but

 remained asymptomatic).

        Mr. Carter's concern about reinfection does not change the result. The Court recognizes

 that FCI Terre Haute is currently in the midst of a COVID-19 outbreak, but any argument that Mr.

 Carter is likely to be reinfected is speculative. See https://www.cdc.gov/coronavirus/2019-

 ncov/if-you-are-sick/quarantine.html (last visited Dec. 3, 2020) ("Cases of reinfection of COVID-

 19 have been reported but are rare."). To date, this Court has declined to find extraordinary and

 compelling circumstances warranting a sentence reduction when a defendant has recovered from

 COVID-19—even when that defendant has risk factors for severe symptoms. See, e.g., Wyatt, No.

 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3, 2020); United States v. Gevirtz, No. 1:17-



                                                  9
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 10 of 11 PageID #: 352




  cr-68-RLY-MJD-01, Dkt. 68 (S.D. Ind. Sept. 14, 2020); United States v. Young, No. 1:10-cr-3-

  SEB-DML-17, Dkt. 1540 (S.D. Ind. July 27, 2020).

         To the extent Mr. Carter is arguing that the BOP's handling of the COVID-19 pandemic is

  an extraordinary and compelling reason warranting release, the Court disagrees. Such complaints

  might support a civil suit. But, because an alternative avenue of relief exists, such complaints do

  not constitute an extraordinary and compelling reason for release.

         Given the Court's determination that Mr. Carter has not shown extraordinary and

  compelling reasons to justify his release, whether Mr. Carter is a danger to the community and

  whether the § 3553(a) factors weigh in favor of his release need not be discussed at length.

  Nonetheless, the Court concludes that the § 3553(a) factors also weigh against his release. The

  undersigned sentenced Mr. Carter only four months ago and is fully aware of the facts of his case.

  At the time of his sentencing, the Court and Mr. Carter were aware of Mr. Carter's medical

  conditions, (see Dkt. 51 at 15,) and the dangers of the COVID-19 pandemic to incarcerated people.

  Nonetheless, the Court concluded that a sentence of 215 months was appropriate because, among

  other reasons, Mr. Carter sold approximately a pound of methamphetamine to a confidential source

  and qualified as a career offender under the relevant sentencing guidelines. (Dkt. 69 at 12–13, 15–

  16.) This sentence reflected a downward departure from the advisory guideline range of 262 to

  327 months. Id. at 19. Even if Mr. Carter was not found to be a career offender, his guideline

  range would have been 140 to 175 months. Id. at 43. By his own calculation, Mr. Carter has

  served only approximately 10 months of his sentence, and the BOP reports that he is not due to be

  released for more than 24 years. The only thing that has changed since Mr. Carter was sentenced

  is that his facility has experienced an outbreak of COVID-19 and he has contracted the virus,

  apparently without experiencing any serious or debilitating effects. While the Court sympathizes



                                                  10
Case 1:20-cr-00049-TWP-DLP Document 73 Filed 12/04/20 Page 11 of 11 PageID #: 353




  with Mr. Carter's fear of the virus, on these facts, the Court cannot conclude that the § 3553(a)

  factors warrant release at this time.

                                          III.   CONCLUSION

         For the reasons stated above, Mr. Carter's Motion for compassionate release, (Dkt. [72]),

  is DENIED.

         SO ORDERED.

  Date: 12/4/2020



  DISTRIBUTION:


  Mark Anthony Carter, Reg. No. 17392-028
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, Indiana 47808

  Lawrence Darnell Hilton
  UNITED STATES ATTORNEY'S OFFICE
  lawrence.hilton@usdoj.gov




                                                   11
